        Case 1:19-cv-05523-SDG Document 129 Filed 06/03/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BERKELEY VENTURES II, LLC

             Plaintiff,
v.                                             Civil Action File No.
                                               1:19-cv-05523-SDG
SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

             Defendants.

  SIONIC MOBILE CORPORATION’S CERTIFICATE OF SERVICE
      FOR DEFENDANT SIONIC MOBILE CORPORATION’S
   RESPONSES TO PLAINTIFF BERKELEY VENTURES II, LLC’S
            INITIAL DISCOVERY TO DEFENDANT

       Defendant Sionic Mobile Corporation (“Sionic”) certifies that, on June

3, 2021, it submitted the following:

     • Defendant Sionic Mobile Corporation’s Responses to Plaintiff’s

       First Continuing Interrogatories to Defendant Sionic Mobile

       Corporation with Verification

     • Defendant Sionic Mobile Corporation’s Response to Plaintiff’s

       First Request for Production of Documents to Defendant Sionic

       Mobile Corporation




                                       1
       Case 1:19-cv-05523-SDG Document 129 Filed 06/03/21 Page 2 of 2




   • Defendant Sionic Mobile Corporation’s Response to Plaintiff’s

      First Requests for Admission to Defendant Sionic Mobile

      Corporation

to the following attorney of record by email:

                              Jason Brian Godwin
                              Godwin Law Group
                        3985 Steve Reynolds Boulevard
                                  Building D
                              Norcross, GA 30093
                       E: jgodwin@godwinlawgroup.com

      This June 3, 2021.

                                           /s/ Simon Jenner
                                           Georgia Bar No. 142588
                                           Baker Jenner LLLP
                                           210 Interstate North Parkway, SE
                                           Suite 100
                                           Atlanta, GA 30339
                                           Telephone: (404) 400-5955
                                           E: simon.jenner@bakerjenner.com
                                           Attorney for Defendant
                                           Sionic Mobile Corporation




                                       2
